Citation Nr: 1235698	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for chondromalacia, right knee.

3.  Entitlement to service connection for chondromalacia, left knee.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 1994, and from September 2005 to December 2006.  

This matter comes to the Board of Veterans Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in May 2008 with respect to the headache claim and filed another statement dated in July 2008 in which he disagreed with the decisions denying service connection for hemorrhoids, headaches, and bilateral knee disability.  The RO issued a statement of the case dated in November 2008 and the Veteran filed a substantive appeal in December 2008.

Prior to reaching the merits of the claim of service connection for headaches, the Board must first rule on the matter of reopening of the claim.  The Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The reopened issue of entitlement to service connection for headaches, and the issues of entitlement to service connection for bilateral chondromalacia of the knees and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied entitlement to service connection for headaches.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the December 1994 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches.  


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1994).

2.  The evidence received subsequent to the December 1994 rating decision is new and material; and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for headaches, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a December 1994 decision, the RO denied entitlement to service connection for headaches.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO in December 1994 found that, while the Veteran's service medical records showed treatment for headaches, this was a temporary condition that resolved with treatment and no permanent residual disability was shown at the time of separation. 

The evidence that has been added to the Veteran's claims file since the December 1994 decision consists of private and VA treatment records, and statements of the Veteran and his representative in connection with the claim.  The medical evidence indicates that the Veteran has been diagnosed with headaches and continues to receive treatment for this condition.  A September 2007 VA outpatient treatment note indicates that the Veteran began having headaches 4-5 years prior.  This note reported that the Veteran had been in a motor vehicle accident in 1993 that resulted in a concussion and a loss of consciousness for 4-5 days.  It was indicated that the Veteran had a depressed skull fracture.  The Veteran was noted to have daily continual headaches with bitemporal gnawing pain and exacerbations approximately twice a week.  The treatment note indicated that the Veteran had a CT of the brain in 2004 that showed changes consistent with old craniotomy.  The Veteran reported that he had been told that his headaches were related to his prior craniotomy/concussion.  The Veteran's computerized problem list includes brain disease due to trauma and headache.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the December 1994 RO decision is new in that it had not previously been submitted.  The records indicate current diagnoses related to the Veteran's headache claim, as well as indications that this condition may be related to a motor vehicle accident and concussion in service in 1993.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in December 1994, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for headaches is reopened, and to this extent only, the appeal is granted.




REMAND

The Veteran's October 1984 service entrance Medical Examination, did not note the presence of headaches.  In the October 1984 Report of Medical History, however, the Veteran did report "frequent or severe headaches."  A February 1987 treatment note indicates that the Veteran was seen for headaches.  In February 1993, the Veteran was involved in a serious motor vehicle accident while stationed in Germany.  He was noted to have sustained a right lung contusion, a fractured right clavicle, and had clinical signs of a basal skull fracture.  He was transferred to Walter Reed Army Medical Center and was admitted for traumatic brain injury and right clavicle fracture.  He underwent frontal cranialization and extraction of tooth #8, and findings showed comminuted fracture of the right orbital roof, fracture of right posterior frontal sinus, bilateral parietotemporal fracture, and right epidural hematoma.  The Veteran subsequently participated in traumatic brain injury protocol and received multiple consults throughout his hospitalization.  The Veteran showed improvement and was expected to be able to successfully return to full duty.  Upon service separation examination in July 1994 the Veteran was not noted to have headaches, but his Medical History noted the accident and head injury and indicated that he had frequent or severe headaches.  

After service, the Veteran's medical records include a September 2007 VA outpatient treatment note that indicated the Veteran began having headaches 4-5 years prior and that he had been in a motor vehicle accident in 1993 that resulted in a concussion and a loss of consciousness for 4-5 days.  It was indicated that the Veteran had a depressed skull fracture.  The Veteran was noted to have daily continuous headaches with bitemporal gnawing pain and exacerbations approximately twice a week.  The treatment note indicated that the Veteran had a CT of the brain in 2004 that showed changes consistent with old craniotomy.  The Veteran reported that he had been told that his headaches were related to his prior craniotomy/concussion.  The Veteran's computerized problem list includes brain disease due to trauma and headache.  The Veteran has been service-connected for several disabilities related to his motor vehicle accident, including healed skull fracture and surgery to right eye muscles.  He has not been afforded a VA examination in connection with his headaches claim.  
Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran has disability exhibited by headaches that had its onset in service or is otherwise related to active duty, specifically his February 1993 motor vehicle accident.  

Next, the Board notes that the Veteran was afforded VA examinations dated in September 2007 and August 2007 in connection with his knee and hemorrhoids claims.  The September 2007 knee examiner diagnosed the Veteran as having bilateral mild chondromalacia.  There is no specific indication that the claims file had been reviewed, and no etiology opinion was offered.  The August 2007 hemorrhoids examiner noted that no claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with a moderate-size external hemorrhoid.  No etiology opinion was offered.  

Because the claims file was not available for review and no nexus opinions were offered, these examinations must be considered inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  See also Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The Veteran has been treated at the VA, specifically the Columbia VA Medical Center.  The latest records from this facility date to June 2008.  In addition, the August 2007 examiner noted that the Veteran had been seen at the Greenville VA Medical Center in 1994 for a colonoscopy.  The Veteran's claims file also contains a statement from the Veteran dated in September 2007 indicating that he had received treatment at a hospital in Columbus, Georgia dating from June 1994, and also indicates that the RO requested records from a Dr. G.T. in August 2007.  No records from Dr. G.T. appear to have been associated with the Veteran's claims file.  Finally, one treatment report received in August 2007 from a Dr. Z.P. in connection with the Veteran's eyes, indicates that the Veteran would be rechecked again in 9 months.  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran. the RO should request all records of the Veteran's treatment with Dr. G.T. and Dr. Z.P., and associate these records with the claims file.  

2.  The RO should take appropriate steps to obtain and associate with the claims file all treatment records from the Columbia and Greenville VA Medical Centers dated from June 2008 to present and all records of the Veteran's treatment at a hospital in Columbus, Georgia dating from June 1994.  

3.  Return the claims file and a copy of this remand to the VA examiners who performed the September 2007 knee and rectal examinations.  The examiner should indicate whether it is as likely as not (probability of 50 percent or more) that chondromalacia and/or hemorrhoids had their onset in service or are otherwise related to active duty.  

If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the September 2007 VA examiners are not available, refer the claims file to another examiner for an opinion and if necessary another VA examination.  A complete rationale for all opinions is requested.  

4.  Afford the Veteran an examination to determine the nature and etiology of any disability exhibited by headaches.  A copy of the claims file and this remand should be forwarded to the examiner, and the examiner should note that the claims file has been reviewed.  For any disability found, the examiner should indicate whether it is as likely as not (probability of 50 percent or more) that it had its onset in service or is otherwise related to active duty.  Any testing or diagnostic studies deemed necessary should be completed.  A complete rationale for all opinions is requested.  

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


